                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
UNITED STATES OF AMERICA                      )
ex rel. JOHN KARVELAS,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil No. 18-11260-LTS
                                              )
TUFTS SHARED SERVICES, INC. d/b/a             )
TUFTS MEDICAL CENTER, INC. et al.             )
                                              )
       Defendants.                            )
                                              )

               ORDER ON SECOND AMENDED COMPLAINT (DOC. NO. 47)

                                          January 16, 2020

SOROKIN, J.

       On December 17, 2019, the Court dismissed Relator John Karvelas’ Amended Complaint

but authorized him to file a Second Amended Complaint as to Counts I and II to cure the failure

of plausibility as to those two claims. Doc. No. 45 at 16. Karvelas timely filed a Second

Amended Complaint that is 142 pages in length. This sprawling Complaint reasserts claims

dismissed by the Court, see, e.g., Doc. No. 47 at 135 (reasserting a claim under Mass. Gen. Laws

§ 187), and appears to violate Federal Rule of Civil Procedure 8(a)(2)’s requirement of “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Accordingly, Karvelas shall either within fourteen days (1) submit a memorandum, not

to exceed ten pages, explaining the basis for concluding that his Second Amended Complaint

complies with Rule 8, or (2) replace the Second Amended Complaint with a revised pleading that

complies with the strictures of Rule 8.
       Along with his Second Amended Complaint, Karvelas simultaneously filed a

memorandum of law. Doc. No. 48. The Court STRIKES this document as it exceeds the

standard 20-page limit for memoranda. See Local Rule 7.1(b)(4) (providing that “[m]emoranda

supporting or opposing allowance of motions shall not, without leave of court, exceed 20 pages,

double-spaced.”). The Court reminds Karvelas that all memoranda must not only comply with

the page limits imposed by the Court but also the related formatting rules set forth in Local Rule

5.1.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                2
